Appeal by defendant from a judgment of the County Court, Orange County, rendered June 30, 1976, convicting him of robbery in the first degree, assault in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of assault in the first degree and grand larceny in the third degree, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts herein, assault in the first degree and grand larceny in the third degree are lesser included offenses of robbery in the first degree (see CPL 1.20, subd 37; People v Grier, 37 NY2d 847; People Johnson, 49 AD2d 853). The conviction of robbery in the first degree requires dismissal of the lesser included counts (see CPL 300.40, subd 3, par [b]). Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.